Citation Nr: 1747229	
Decision Date: 10/23/17    Archive Date: 10/31/17

DOCKET NO.  13-29 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a compensable initial rating for hearing loss of the left ear.

2.  Entitlement to a compensable rating for residuals of a left eye injury.

3.  Entitlement to service connection for hearing loss disability of the right ear.


ORDER

Entitlement to service connection for hearing loss disability of the right ear is granted.


WITNESS AT HEARING ON APPEAL

The Veteran


FINDING OF FACT

The most probative evidence of record demonstrates that it is at least as likely as not that the Veteran has right ear hearing loss disability that is etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for right ear hearing loss disability have been met.  38 U.S.C.A. § 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.307, 3.309, 3.385 (2016).   


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran served on active duty from June 1973 to September 1974.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  The SOC was issued by the RO in Atlanta, Georgia.  The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing in October 2016.  A transcript of that hearing is of record.  

The issues of entitlement to a compensable initial rating for hearing loss of the left ear and entitlement to a compensable rating for residuals of a left eye injury are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).

Right Ear Hearing Loss

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  As to entitlement to service connection for a right ear hearing loss disability, the Board is granting the claim before it in full.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist is harmless and will not be further discussed.   

The Veteran contends that he has right ear hearing loss disability that is caused by in-service exposure to loud noise.

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Service connection for certain diseases, including organic diseases of the nervous system such as sensorineural hearing loss, may be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  The Federal Circuit Court recently held that the theory of continuity of symptomatology under 38 C.F.R. 
§ 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The question before the Board is whether the Veteran has right ear hearing loss disability that is etiologically related to service.  The Board finds that the most probative evidence of record establishes that the Veteran does have right ear hearing loss disability that is related to service.

The Veteran's military occupational specialty (MOS) was airframe repairman, and he testified that he used loud tools and machines in the course of his duties.  The Board finds that exposure to loud noise is consistent with the Veteran's service, and acoustic trauma is conceded.

The Veteran's service treatment records (STRs) show that the Veteran's hearing was tested upon enlistment in February 1973.  The Veteran's right ear hearing thresholds were 5 decibels at 500 Hertz, 1000 Hertz, 2000 Hertz, 3000 Hertz, 4000 Hertz, and 6000 Hertz.  Upon separation in August 1974, the Veteran's right ear hearing thresholds were 40 decibels at 500 Hertz, 35 decibels at 1000 Hertz, and 15 decibels at 2000 Hertz, 3000 Hertz, 4000 Hertz, and 6000 Hertz.  All of the audiogram results in the Veteran's STRs were expressed in ISO-ANSI units, meaning that no conversion is necessary to compare them.  

A service connection claim requires, at minimum, medical evidence of a current disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court in Hensley v. Brown, 5 Vet. App. 155, 159 (1993), noted that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  However, not all hearing loss constitutes hearing loss "disability" for VA purposes.  In order to be considered a hearing loss disability for VA purposes, there must be evidence of impaired hearing that meets the criteria of 38 C.F.R. § 3.85.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Although an August 2010 VA examination found that the Veteran did not have right ear hearing loss disability for VA purposes, another examination was conducted in December 2015.  This examination found relevant right ear hearing thresholds of 20 decibels at 1000 Hertz, 25 decibels at 2000 Hertz, 30 decibels at 3000 Hertz, and 40 decibels at 4000 Hertz.  His right ear Maryland CNC speech recognition score was 88 percent.  As the Veteran's right ear hearing threshold was 40 decibels at 4000 Hertz, and his speech recognition score was less than 94 percent, the December 2015 examination shows that the Veteran has current right ear hearing loss disability for VA purposes.  The December 2015 examiner found that the right ear hearing loss disability was at least as likely as not caused by service because medical records indicate normal enlistment and low frequency hearing loss at separation, and because he served in the military in aircraft repairs, which has a high risk for acoustic trauma.  

The claim is granted based upon the December 2015 examination, which reflects both a current disability and a positive nexus opinion.


REMAND

A July 2010 VA Form 21-4142, Authorization and Consent to Release Information to the Department Veterans Affairs, identified potential relevant treatment records at the Atlanta VA Medical Center, the Tuskegee VA Hospital, the Columbus VA Medical Clinic, and the Los Angeles Wadsworth VA Hospital.  Although records from the Atlanta VA Medical Center (VAMC) and the Tuskegee VAMC have been associated with the claims file, there are no VA treatment records from the facilities in Columbus or Los Angeles.  Upon remand, these records should be requested, and the Atlanta and Tuskegee records should be updated.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The Veteran testified in his October 2016 hearing that among his symptoms for hearing loss are a burning sensation in his ears, unusual earwax buildup, and a substance running out of his ears such that it is difficult to sleep at night.  The record does indicate that the Veteran sought treatment for cerumen, or earwax, removal several times during the period on appeal.  An August 2012 treatment note also discusses ear pain and itching.  It is not clear from the record whether these unusual symptoms are related to his service-connected bilateral hearing loss disability or not.  As this matter is being remanded, an examination should be scheduled to determine whether these are symptoms of the service-connected hearing loss disability or of some nonservice-connected disability.  

Accordingly, the case is REMANDED for the following action:

1.   Obtain all treatment records of the Veteran's treatment from the Chalmers P. Wylie VA Ambulatory Care Center in Columbus, Ohio, and all associated outpatient clinics; from the West Los Angeles VAMC and all associated outpatient clinics; from the Atlanta VAMC and all associated outpatient clinics dated from May 2, 2016 to the present; from the Tuskegee VAMC and all associated outpatient clinics dated from March 16, 1999 to the present.  
 
If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  All attempts to obtain the records must be documented in the claims file.

2.  Schedule the Veteran for a VA examination to determine the current severity and symptoms of the Veteran's service-connected bilateral hearing loss disability.  Specifically, the examiner is asked to determine whether it is at least as likely as not (50 percent or greater probability) that the symptoms discussed in the Veteran's October 2016 hearing, which are excessive earwax buildup, a burning sensation in the ears, and a substance running out of the ears, are symptoms of the service-connected bilateral hearing loss disability.  If it is not possible to distinguish the effects of a nonservice-connected condition from those of the service-connected bilateral hearing loss disability, then the examiner should so state.  Any opinion offered must be supported by a complete rationale.  

3.  After completing the above development, readjudicate the issues on appeal, to include the rating for assignment for service-connected bilateral hearing loss disability.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	A. Budd, Associate Counsel

Copy mailed to:  Georgia Department of Veterans Services


Department of Veterans Affairs


